Citation Nr: 1435209	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-13 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1962. 
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.

The Board hearing via video conference the Veteran requested was scheduled for June 19, 2014, but he withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that hearing loss manifested within one year of separation from active service or that it is otherwise causally related to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , 5 Vet. App. at 159.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts his bilateral hearing loss is the result of head trauma due to a blow to the head by a rifle butt during basic training, and his noise exposure during his active service without the benefit of hearing protection.  In written submissions, to include his June 2014 withdrawal of his hearing request, he asserted his hearing loss manifested immediately after his head trauma.  In his June 2013 statement where he requested a Board hearing, the Veteran asserted that he was told at his physical examination for separation that he had a hearing loss, but it was not annotated.

Contrary to the Veteran's assertions, his February 1962 Report of Medical History for his examination at separation reflects his denial of any prior history of ear-related problems.  There is no notation of a reported history or complaint of hearing loss.  The February 1962 Report of Medical Examination For Separation reflects normal hearing, as Whispered and Spoken Voice tests showed 15/15 in each ear.  His separation profile was 1 in all categories, except for his eyes, which was 2.

The Veteran was afforded a VA examination in March 2013.  The examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran's audio examination revealed his hearing to manifest as follows:






HERTZ



500
1000
2000
3000
4000

RIGHT
25
30
40
75
90

LEFT
25
30
70
90
105


Speech discrimination was 92 percent in each ear.  The examiner noted the test results were valid for rating purposes.  The acoustic immittance and ipsilateral and contralateral acoustic reflexes were normal in each ear.  The examiner diagnosed a sensorineural hearing loss in each ear.
The examiner noted the Veteran's reported history of basic training at Ft. Hood, TX, then eight weeks of combat engineer training at Ft. Benning, GA, before being assigned to Schoefield Barracks, GE, where he worked as a combat engineer for seven months, then 12 months as an administrative personnel specialist.  The Veteran reported he was exposed to machine gun fire and grenade explosions, and the noise of heavy equipment engaged in bridge building, etc., all without the use of hearing protection.

The examiner also noted the Veteran's post-service noise exposure as a carpenter from 1962 to 1993.  He reported exposure to occupational loud noises from skill saws, air guns, and other carpentry tools for 31 years without the use of hearing protection.

In light of the results of the examination; the assessment of normal hearing at separation from active service; review of the claims file; and, consideration of the Veteran's reported history, to include his reported head trauma, the examiner opined that it was not at least as likely as not (at least a 50-percent probability) the Veteran's bilateral hearing loss is causally related to his active service.

The examiner's opinion is deemed highly probative as it was offered based on an accurate understanding of the relevant facts and as it was accompanied by a clear rationale.  

The Board acknowledges the Veteran's competency to identify and report a decrease in hearing acuity.  See 38 C.F.R. § 3.159(a)(2).  The Veteran's competency notwithstanding, however, his lay reports still must be assessed for credibility.  The totality of the evidence of record convinces the Board that the Veteran is not credible with respect to his assertion that he manifested hearing loss at his separation physical examination.  The sole medical evidence of record is an assessment of normal hearing and ears at the time of his separation.  Thus, the Board finds the preponderance of the evidence shows no hearing loss was noted at separation from service or within one year afterwards.  Hence, there is no factual basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  

Again, hearing loss is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  However, the evidence here does not support such a finding.   
Indeed, directly relevant to whether he was experiencing decreased hearing, the Veteran denied any ear trouble in the contemporaneous report of medical history.  Moreover, while he separated from service in 1962, he did not raise a claim of service connection for hearing loss until many decades later.  In fact, he submitted a claim for disability compensation in 1994 and did not include hearing loss at that time.  It was not until 2008 that he raised such a claim.  This suggests that he was not experiencing hearing loss prior to such time or, if he was, that he did not attribute it to active service.  For these reasons then, continuity of symptomatology is not established either by the documented treatment reports or the Veteran's own statements. 

Historically, VA appears to have accepted as fact, the Veteran's reported in-service head trauma, see, e.g., April 1998 rating decision, despite the fact there is no notation of such in the service treatment records.  In any event, there is no indication that any hearing loss was ever associated with the trauma until the Veteran's assertions in his current hearing loss claim.  Historically, the Veteran has consistently associated his service-connected left eye disability as the residual of the head trauma, not hearing loss.  All of the above supports the VA examiner's opinion that the Veteran's current bilateral hearing loss is most likely due to his post-service occupational noise exposure as a carpenter.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

The Board notes the Veteran's several assertions that his hearing loss is due to his reported head trauma.  The Board acknowledges that there are certain disorders or diseases for which a lay person's report/opinion may be competent evidence on etiology.  See Jandreau, supra.  This must be determined on a case-by-case basis.  The Board finds that opining on whether a hearing loss or tinnitus is causally related to head trauma is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a).  There is no evidence the Veteran has medical training.  Hence, his opinion is not probative on the issue.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


